EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter D. Nigrelli on 7/26/2022.

The application has been amended as follows: See the attached Requested Claim Amendments

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 1 recites: “A flooring panel placed atop structural flooring, comprising: a bottom layer having a top face and a bottom face; an upper layer having an upper face and a lower face; and a core ply having an upper surface and a bottom surface, wherein the upper surface is bonded to the lower face of the upper layer and the bottom surface is bonded to the top face of the bottom layer, and wherein the flooring panel is connected to a second flooring panel by a floor puck, wherein the bottom face of the bottom layer is located on a structural floor of an aircraft, and wherein the flooring panel slides over the structural floor.” Independent claim 11 recites: “A flooring panel placed atop structural flooring, comprising: a bottom layer having a top face and a bottom face; an upper layer having an upper face and a lower face; and a core ply having an upper surface and a bottom surface, wherein the upper surface is bonded to the lower face of the upper layer and the bottom surface is bonded to the top face of the bottom layer, and wherein the flooring panel is connected to a second flooring panel by a floor puck, wherein the floor puck is located under the upper layer of each of the flooring panel and the second flooring panel, wherein the floor puck is adjacent to the core ply and the bottom layer of each of the flooring panel and the second flooring panel, and wherein the bottom face of the bottom layer is located on a structural floor of an aircraft and wherein the flooring panel slides over the structural floor.” 
The closest prior art is Hesslewood et al (USPGPUB 2019/0276133). Hesslewood discloses interlocking floor panels that can enable relative motion to occur between adjacent floor panels [0001]. The floor panel 100 includes a top sheet 102, a bottom sheet 104 opposite the top sheet 102, and a body 106 situated between the top sheet 102 and the bottom sheet 104 [Figs. 1-2] [0029]. The floor panel 100 also includes an interlocking feature 108 that extends outward from the body 106 for slidably engaging an adjacent floor panel [Figs. 1-2] [0029]. The interlocking feature 108 is formed via an outward extension 109 of the bottom sheet 104 beyond the top sheet 102 such that the top sheet 102 is raised with respect to the interlocking feature 108 to create a seat 110 configured for engaging the adjacent floor panel [Figs. 1-2] [0029].

    PNG
    media_image1.png
    670
    571
    media_image1.png
    Greyscale

The top sheet 102, the bottom sheet 104, the body 106, and the interlocking feature 108 can be a single piece construction/an integral piece formed by additive manufacturing [0032]. Flooring system 130 includes a first set 132 of floor panels 100 including floor panels 100 attached to a structure 134 of the aircraft [0041] [Fig. 9]. A second set of floor panels 100 slidably engages an adjacent floor panel 124 via the interlocking feature 108 [0041]. The interlocking feature enables lateral relative motion to occur between the panels [0041] [0045] and enables the second set 136 of floor panels to be capable of floating (e.g., free to move with respect to a fixed structure) on the aircraft subfloor (e.g. the structure 134 of the aircraft) (A flooring panel placed atop structural flooring, comprising: a bottom layer having a top face and a bottom face; an upper layer having an upper face and a lower face; and a core ply having an upper surface and a bottom surface, wherein the upper surface is bonded to the lower face of the upper layer and a the bottom surface is bonded to the top face of the bottom layer, and wherein the bottom face of the bottom layer is located on a structural floor of an aircraft and wherein the flooring panel slides over the structural floor) [0046-47].

    PNG
    media_image2.png
    298
    491
    media_image2.png
    Greyscale

Hesslewood fails to disclose the limitation “wherein the flooring panel is connected to a second flooring panel by a floor puck” (claims 1 and 11). Hesslewood fails to disclose the limitation “wherein the floor puck is located under the upper layer of each of the flooring panel and the second flooring panel, wherein the floor puck is adjacent to the core ply and the bottom layer of each of the flooring panel and the second flooring panel” (claim 11).
Claims 3-10 are allowed as depending on claim 1. Claims 12-18 are allowed as depending on claim 11.
Independent claim 19 recites: “A flooring panel placed atop structural flooring, comprising: a bottom layer having a top face and a bottom face; an upper layer having an upper face and a lower face, wherein the upper layer comprises a natural material; and a core ply having an upper surface and a bottom surface, wherein the upper surface is bonded to the lower face of the upper layer and the bottom surface is bonded to the top face of the bottom layer, and wherein the flooring panel is connected to a second flooring panel by a floor puck, wherein the flooring panel comprises a panel housing located on the bottom face of the upper layer, wherein the panel housing is operatively designed to connect the floor puck, wherein the bottom face of the bottom layer is located on a structural floor of an aircraft, and wherein the flooring panel slides over the structural floor.”
The closest prior art is Hesslewood (USPGPUB 2019/0276133) in view of Westre et al (USPGPUB 2006/0214058). Hesslewood discloses interlocking floor panels that can enable relative motion to occur between adjacent floor panels [0001]. The floor panel 100 includes a top sheet 102, a bottom sheet 104 opposite the top sheet 102, and a body 106 situated between the top sheet 102 and the bottom sheet 104 [Figs. 1-2] [0029]. The floor panel 100 also includes an interlocking feature 108 that extends outward from the body 106 for slidably engaging an adjacent floor panel [Figs. 1-2] [0029]. The interlocking feature 108 is formed via an outward extension 109 of the bottom sheet 104 beyond the top sheet 102 such that the top sheet 102 is raised with respect to the interlocking feature 108 to create a seat 110 configured for engaging the adjacent floor panel [Figs. 1-2] [0029].

    PNG
    media_image1.png
    670
    571
    media_image1.png
    Greyscale

The top sheet 102, the bottom sheet 104, the body 106, and the interlocking feature 108 can be a single piece construction/an integral piece formed by additive manufacturing [0032]. Flooring system 130 includes a first set 132 of floor panels 100 including floor panels 100 attached to a structure 134 of the aircraft [0041] [Fig. 9]. A second set of floor panels 100 slidably engages an adjacent floor panel 124 via the interlocking feature 108 [0041]. The interlocking feature enables lateral relative motion to occur between the panels [0041] [0045] and enables the second set 136 of floor panels to be capable of floating (e.g., free to move with respect to a fixed structure) on the aircraft subfloor (e.g. the structure 134 of the aircraft) (A flooring panel placed atop structural flooring, comprising: a bottom layer having a top face and a bottom face; an upper layer having an upper face and a lower face; and a core ply having an upper surface and a bottom surface, wherein the upper surface is bonded to the lower face of the upper layer and a the bottom surface is bonded to the top face of the bottom layer, and wherein the bottom face of the bottom layer is located on a structural floor of an aircraft and wherein the flooring panel slides over the structural floor) [0046-47].

    PNG
    media_image2.png
    298
    491
    media_image2.png
    Greyscale


Hesslewood further discloses that the floor panel 100 can include multi-material layers, where a material used for the bottom sheet 104 differs from a material used for the top sheet 102 [0032]. The body 106 can have a cellular structure [0033-35].
Hesslewood is silent with regard to the specific materials used for the floor panel. Hesslewood is silent with regard to the limitation “wherein the flooring panel is connected to a second flooring panel by a floor puck”. Hesslewood is silent with regard to the limitation “wherein the flooring panel comprises a panel housing located on the bottom face of the upper layer, wherein the panel housing is operatively designed to connect the floor puck”.
Westre discloses structures and devices for lightweight aircraft floors [0001]. An integrated floor for use in an aircraft includes a top-layer skin, a bottom-layer skin, a high density honeycomb core secured to the top-layer skin, and a low-density honeycomb core secured to the high-density honeycomb core [0007]. The floors are light without compromising structural integrity [0005]. The top layer skin can comprise titanium foil and the bottom layer skin can comprise plastic (wherein the bottom face comprises a plastic) [0025]. The HD core and LD core are affixed to each other via a septum/structural layer [0023] [0030]. 
Hesslewood and Westre are analogous because both disclose aircraft flooring.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Westre’s materials for the various layers as the materials for Hesslewood’s corresponding layers of the floor panels.  One of ordinary skill in the art would have been motivated to use Westre’s materials for such layers because both Hesslewood and Westre disclose floor structures for aircraft and Westre discloses that using such materials/configuration results in lightweight and structurally sound structures which are desirable for aircraft applications. Hesslewood also discloses the desire for structurally sound floor panels capable of resisting forces and dynamic loads [0047]. Examiner’s note: Westre’s HD core and LD core affixed to each other via a septum corresponds to Hesslewood’s body 106 and the claimed core ply. Examiner’s note: the term “natural material” has not been defined in the present disclosure. Therefore, the broadest reasonable interpretation (BRI) applies. In this case, “natural material” is interpreted as any material found in nature without manipulation by man. Titanium meets this definition and therefore meets this limitation (wherein the upper layer comprises a natural material).
Hesslewood in view of Westre fails to disclose the limitation “wherein the flooring panel is connected to a second flooring panel by a floor puck”. Hesslewood in view of Westre fails to disclose the limitation “wherein the flooring panel comprises a panel housing located on the bottom face of the upper layer, wherein the panel housing is operatively designed to connect the floor puck”.
Claims 20-21 are allowed as depending on claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-6294. The examiner can normally be reached Monday through Friday; 9 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASPER SABERI
Examiner
Art Unit 1781



/JASPER SABERI/Examiner, Art Unit 1781